 In the Matter of MILK PRODUCERS ASSOCIATION OF CENTRAL CALIFORNIAandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 41Case No. 20-R-1388.-Decided January 25, 1946Mr. J. Paul St. Sure,of Oakland, Calif., for the Company and theAssociation.Mr. K. C. Apperson,of Oakland, Calif., for the Machinists.Mr. R. R. Cowie,of Burlingame, Calif., for the Engineers.llir.David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpona petition duly filed by International Association of Machin-ists,DistrictNo. 41, herein called the Machinists,'alleging that aquestion affecting commerce had arisen concerning the representationof employees of Milk Producers Association of Central California,Modesto, California,herein called the Company,the National LaborRelations Boardprovidedfor an appropriate hearing upon due noticebeforeWallaceE. Royster,TrialExaminer.The hearing was heldat San Francisco,California,on October 19, 1945.The Company;the Machinists;International Union of Operating Engineers, Local734, affiliated with the American Federation of Labor, herein calledthe Engineers;and Milk Products Manufacturers Association,hereincalled the Association;appeared and participated.All parties wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.'At the time of the filing of the petition herein, the Machinists was affiliated with theAmerican Federation of Labor.We take official notice of the fact that it is no longer soaffiliated and have, upon out own notion, .,mendedall paners in this proceeding by delet-ing therefrom all references to the Machinists'previous affiliation65 N. L. R B,No. 98.580 MILK PRODUCERS ASSOCIATION OF CENTRAL CALIFORNIA581Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMilk Products Manufacturers Association is a non-profit Californiacorporation formed for the purpose of handling labor relations for itsvarious members, all of whom are milk products manufacturers.Allparties agreed, and we so find, that the Association is an employer ofthe employees involved herein, within the meaning of Section 2 (2)of the National Labor Relations Act.Milk Producers Association of Central California, a member of theAssociation, is a non-profit cooperative association organized underthe laws of the State of California, engaged in the manufacture ofmilk products.For this purpose it operates plants at Stockton andModesto, California.2During the year 1944, the Company purchased150,000,000 pounds of milk, all of which were obtained from withinthe State of California.However, during this period the Companyalso made purchases of machinery and other supplies from points out-side the State of California.The Company's total production duringthis year exceeded $9,000,000 in value, of which products valued atapproximately $500,000 were shipped to points outside the State ofCalifornia.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.311.THEORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 41; and Inter-national Union of Operating Engineers, Local 734, affiliated with theAmerican Federation of Labor, are labor organizations admitting tomembership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Machinists seeks a unit composed of all maintenance employees,heavy duty truck mechanics, steam plant operators and helpers en-gaged at the Company's Modesto plant.The Association, for itselfand on behalf of the Company, and the Engineers contend that thisunit is inappropriate inasmuch as the employees sought by theMachinists comprise only a portion of an existing bargaining unitwhich has been represented by the Engineers for several years.2Only certain employees of the Company'sModesto plant are involved in this proceeding.3 See N LR B v.Rudolph and Charles Kudile,d/b/a HasbrouckHughesDairy,130 F.(2d) 615 (C C A 3). 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record indicates that in 1937 the Association executed t con-tract with International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers, herein called the Teamsters, covering all pro-duction and maintenance employees of the Association's members.This agreement' was renewed in 1938, 1939, 1940, and in 1941. In theearly part of 1942, the Engineers having previously asserted a claimwith respect to maintenance and boiler room employees of certain ofthe members of the Association,' a joint meeting of the Association, theTeamsters and the Engineers was arranged for the purpose of settlingthe overlapping claims of the two labor organizations.As a resultof this meeting, an agreement, dated February 1, 1942, was executedby the Teamsters and the Engineers, and approved by the Association,which awarded to the Engineers jurisdiction over the maintenanceand boiler room employees of certain of the members of the As-sociation.This agreement was followed by the execution of a collec-tive bargaining contract by the Association and the Engineers, ante-dated to January 12, 1942, covering-these employees.Among theworkers embraced within the scope of this contract were those soughtherein by the Machin ists.5The contract provided for a term ending December 31, 1942, andfor its renewal for yearly periods thereafter in the absence of noticeof "a desire'to change" given by either party to the other 30 days priorto any expiration date. It was renewed for the year 1943, duringwhich period the Engineers joined with the Association in filing anapplication before the War Labor Board seeking an adjustment inthe wages of the employees represented by the Engineers. It wasfurther renewed in 1944 and, the Engineers asserts, in 1945.°The Machinists first asserted a claim with respect to maintenanceemployees of members of the Association in 1941.However, althoughit pressed its claim in succeeding years, the Machinists was unsuccess-ful in obtaining recognition as the representative of these employees.In 1944 the Machinists became more importunate in its demands forrecognition, particularly insofar as the maintenance employees ofthe Company's Modesto plant were concerned. It obtained a letterfrom the Teamsters, dated July 17, 1944, and addressed to counsel forthe Association, stating that the Teamsters would "not object to yourassociation entering into an agreement covering [mechanics] in the[Company's] plant of Modesto."Shortly thereafter, on the strength* This claim was first asserted in 1938.sEmployees of all Association members within three specified California counties werecovered by the contract.6In November 1944, the Engineers served notice upon the Association that it sought toreopen the contract for the purpose of negotiating a revision of the wage provision, ap-parently pursuant to a clause in the contract permitting the revision of wages and hourswithout terminating the contract as a whole.The resulting issue between the parties wassubmitted to the Conciliation Service of the Department of Labor, and, as of the date of thehearing, the natter was still unsettled. MILK PRODUCERS ASSOCIATION OF CENTRAL CALIFORNIA 583of this letter, counsel for the Association, on behalf of the Company,commenced negotiations with the Machinists with respect to the Com-pany's employees at the Modesto plant "within [the Machinists'] ju-risdiction, or eligible to membership therein."This resulted in anagreement between the Company and Machinists, postdated to Feb-ruary 5, 1945, covering these employees. It was understood by theparties, however, that the effectuation of this, agreement was contingentupon a settlement of the jurisdictional controversy between the Ma-chinists and the Engineers.The record indicates that no settlementwas reached between the two labor organizations,' and the agreementnever became operative.It is apparent from the foregoing facts that the employees soughtherein by the Machinists have been bargained for collectively by theEngineers since 1942 as part of a larger multiple-employer unit.Thisbargaining history, we concluded, far outweighs the elements uponwhich the Machinists relies to substantiate its position," and impels theconclusion that a unit smaller than that which the Engineers has repre-sented is inappropriate.9We find, therefore, that the employeessought by the Machinists do not constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as indicated in Section III, above, the unit sought to be estab-lished herein by the Machinists is inappropriate, we find that no ques-tion concerning the representation of employees of the Company inan appropriate unit has been raised.Accordingly, we shall dismissthe petition.ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Milk Producers Asso-ciation of Central California, Modesto, California, filed by Interna-tional Association of Machinists, District No. 41, be, and it hereby is,dismissed.7By letter dated December 30, 1944, addressed to counsel for the Association, theEngineers refused to cede jurisdiction over the Company'sModesto plant maintenanceemployeesI In addition to the inoperative contract between the Company and the Machinists, datedFebruary 5, 1945,evidence was adduced to the effect that the closed-shop provision in theEngineers'contract was not enforced with respect to the employees of the Company'sModesto plant,and that both the Teamsters and the Engineers recognized that theMachinists had members among these employees.0SeeMatter of Dolese & Shepard Company,56 N. L. R. B. 532;Matter of Standard SlagCompany,63 N. L R. B 313,Matter of Clarksburg Paper Company,64 N L R B 1319.See alsoMatter of Advance Tanning Company,et al.,60 N L R. B 923.1